Title: To John Adams from United States Senate, 18 May 1797
From: United States Senate
To: Adams, John



Sir
18 May 1797

The Senate of the United States request that you would to accept their acknowledgments for the comprehensive and interesting detail, you have given, in your Speech to both houses of Congress, on the existing State of the Union.
While we regret the necessity of the present meeting of the Legislature, we wish to express our entire approbation of your conduct in convening it on this momentous occasion.
The superintendance of our National faith, honor and dignity, being in a great measure, constitutionally deposited with the Executive, we observe with singular satisfaction, the vigilance, firmness & promptitude exhibited by you, in this critical state of our public affairs, and from thence derive and evidence & pledge of the rectitude & integrity of your administration.—
We are equally desirous with you to preserve peace and friendship with all nations, and are happy to be informed, that neither the honor or interests of the United States, forbid advances for securing those desireable objects by amicable negotiation with the French Republic—This method of adjusting national differences, is not only the most mild, but the most rational and humane, and with Government disposed to be just, can seldom fail of success, when fairly, candidly and sincerely used.  If we have commited errors and can be made sensible of them we agree with you in opinion that we ought to correct them and compensate the injuries, which may have been consequent upon them: On the other hand if the French Republic has committed errors, and can be made sensible of them, justice we hope will compel them to the same consequences.
We do therefore most sincerely approve of your determination to promote and accelerate an accomodation of our existing differences with that Republic by negocition, on terms compatiable with the rights, duties, interests & honor of our Nation.—And you may rest assured of our most cordial cooperation so far as it may become necessary, in this pursuit. Peace & harmony with all Nations is our sincere wish; but such being the lot of humanity that Nations will not always reciprocate peaceable dispositions. It is our firm belief that such effectual measures of defence, as you have recommended, will tend to inspire that national self respect and confidence at home, which is the unfailing source of respectability abroad, to check aggressions and prevent war.
While we are endeavoring to adjust our differences with the French Republic by amicable negociation, the progress of the War in Europe, the depredations on our Commerce, the personal injuries to our Citizens, and the general complexion of affairs, prove to us your vigilant care, in recommending to our attention effectual measures of defence.
Those which you recommend whether they relate to external defence, by permitting our Citizens to arm for the purpose of repelling aggressions on their commercial rights, and by providing sea Convoys, or to internal defence, by encreasing the establishments of Artillery & Cavalry by forming a provisional Army, by revising the Militia laws and fortifying, more completely our Ports & harbors;—Will engage our utmost attention, and meet our consideration under the influence of the same just regard for the security, interest & honor of our Country, which dictated your recommendations.
Practices so unnatural and inequitous, as those you state to us, of our own Citizens, converting their property and personal exertions into the means of annoying our trade, & injuring their fellow Citizens;,deserve legal severity, commensurate with their turpitude.
Altho the Senate believe that the prosperity & happiness of our Country does not depend on general & extensive political connections with European nations, yet we can never lose sight of the propriety as well as necessity of enabling the Executive by sufficient & liberal supplies, to maintain, and even extend our foreign intercourse, as exigencies may require, reposing full confidence in the Executive in whom the Constitution has placed the powers of Negociation.
In the present critical situation of our national affairs, we are sensible, it is an object of primary importance, that each branch of the Government should adopt a language and system of conduct, which shall at once, be cool, just and dispassionate, but firm explicit and decided.
We learn with sincere concern, that all attempts are in operation to alienate the affections of our fellow Citizens from their Government. Attempts so wicked, wherever they exist, cannot fail to engage our utmost abhorrence.—A Government chosen by the people for their own safty & happiness, and calculated to secure both, cannot lose their affections, so long as its administration pursues the principles upon which it was erected.—And your resolution to observe a conduct just and impartial to all nations, a sacred regard to our national engagements, & not to impair the rights of our Government, contains principles which cannot fail to secure to your Administration the support of the National Legislature, to render abhortive every attempt to excited dangerous jealousies among us, and to convince the world that our Government and your Administration of it cannot be seperated from the affectionate support of every good Citizen.—And the Senate cannot suffer the present occasion to pass, without thus publickly and solemnly expressing their attachment to the Constitution and Government of their Country, and as they hold themselves responsible to their Constituents, their conciences and their God, it is their determination by all their exertions to repel every attempt to alienate the affections of the people from their Government, so highly injurious to the honor, safety and Independance of the US.
We are happy since our sentiments on this subject are in perfect unison with yours, in this public manner to declare; that the conduct of the Government has been just, and impartial to foreign nations, and that these internal regulations which have been established for the preservation of peace, are in their nature proper, & have been fairly executed.
And we are equally happy, in possessing an entire confidence in your abilities & exertions in your station, to maintain untarnished the honor, preserve the peace and support the Independance of our Country; to acquire and establish which in connection with your fellow Citizens, has been the virtuous effort of a principal part of your life—
To aid you with all our exertions, in the honorable and arduous effort, as it is our duty, so it shall be our faithful endeavor. And we flatter ourselves, sir, that the proceedings of the present session of Congress will manifest to the world, that altho the US love peace, they will be Independant. That they are sincere in their declarations to be just to the French and all other nations, and expect the same in return; and that the people and Government are not to be seperated.—
If a sense of Justice, a love of moderation and peace, shall influence their councils, which we sincerely hope, we shall have just grounds to expect, peace & amity between the US and all nations will be preserved.
But if we are so unfortunate, as to experience injuries from any nation, & the ordinary methods by which differences are amicably adjusted between nations, shall be rejected.—The determination, “Not to surrender in any manner the rights of the Government” being so inseperably connected with the dignity, interest and Independance of our Country, shall, by us, be steadily and inviolably supported.
